DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on October 21, 2020.  Claims 1-25 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/20 was considered by the examiner. See attached PTO-form 1449.


Claim Objections
Claim 2 is objected to because of the following informalities:  
In line 4, the phrases “the method further comprises.” is suggested to remove.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims1-25 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,860,964.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-25 are directed to 

Instant application				Patent (‘964)
1. A computer-readable medium, excluding transitory propagating signals, storing instructions that, when executed by an information management system, cause the information management system to perform a method for assessing users of a data storage system, the method comprising:

 determining, with a computing device of a data storage system provider, configuration information indicative of at least one of: a hardware configuration of a data storage cell, the data storage cell comprising one or more client computing devices and configured to store one or more secondary copies of primary data generated by the one or more client computing devices in the data storage cell, and a software configuration of the data storage cell; 


determining incident information relating to an incident in which resources of the data storage system provider were expended on behalf of a user of the data storage cell; and 



updating a performance metric associated with the user to a first value based on the incident, wherein the first value is based at least in part on a type of the incident in which the resources of the data storage system provider were expended on behalf of the user of the data storage cell.
1. A method of assessing users of a data storage system, the method comprising:

 




determining, with a computing device of a data storage system provider, at least one of configuration information indicative of a hardware configuration, a software configuration, and corresponding complexity of a data storage cell, the data storage cell comprising one or more client computing devices and configured to store one or more secondary copies of primary data generated by the one or more client computing devices in the data storage cell;

 determining, with the computing device, incident information relating to an incident in which resources of the data storage system provider were expended on behalf of a user of the data storage cell; and 

updating, with the computing device, a performance metric associated with the user to a first value based on the incident, wherein the first value is based at least in part on a type of the incident in which the resources of the data storage system provider were expended on behalf of the user of the data storage cell.
13. A system, comprising:

 a computing device of a data storage system provider, the computing device comprising computer hardware and configured to: determine configuration information indicative of at least one of: a hardware configuration of a data storage cell, the data storage cell comprising one or more client computing devices and configured to store one or more secondary copies of primary data generated by the one or more client computing devices in the data storage cell, and a software configuration of the data storage cell; 

determine incident information relating to an incident in which resources of the data storage system provider were expended on behalf of a user of the data storage cell; and 

update a performance metric associated with the user to a first value based on the incident, 104wherein the first value is based at least in part on a type of the incident in which the resources of the data storage system provider were expended on behalf of the user of the data storage cell.
11. A system, comprising: 

a computing device of a data storage system provider, the computing device comprising computer hardware and configured to: determine at least one of configuration information indicative of a hardware configuration, a software configuration, and corresponding complexity of a data storage cell, the data storage cell comprising one or more client computing devices and configured to store one or more secondary copies of primary data generated by the one or more client computing devices in the data storage cell;

 determine incident information relating to an incident in which resources of the data storage system provider were expended on behalf of a user of the data storage cell; and 

update a performance metric associated with the user to a first value based on the incident, wherein the first value is based at least in part on a type of the incident in which the resources of the data storage system provider were expended on behalf of the user of the data storage cell, wherein the computing device is in networked communication with the data storage cell and a second data storage cell.






After analyzing the language claim of the claims, it is clear that claims 1-25 of the instant application are merely an obvious variation of claims 1-20 of U.S. Patent No. 10,860,964.  While claims 1-25 of the instant application is slightly broader than claims 1-20 of U.S. Patent No. 10,860,964, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 10,860,964, but indicate that it is merely a subset of the Patent No. 10,860,964. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 1-25 of the instant application are valid.
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Prior Arts Made of Record
	Prior art publication to Rapp et al. (US 2010/0058113 A1) discloses a context analyzer may be configured to receive, from a software support system associated with a software application associated with multiple architectural layers, an incident report associated with a software incident of the software application.  The incident report may include context information associated with the software application at the time of the software incident, the context information being received from a plurality of context providers.  An incident model generator may be configured to determine, from parsed context information output by a first context parser and a second context parser, a plurality of entities and links there between associated with the software application, and configured to display an incident model that includes the entities and the links and that provides access to the parsed context information on an 
entity-specific basis.	
	Prior art issued to Trippet al. (US Patent No. 7,373,553) discloses customer support personnel can access via a vendor's portal an automated support vendor website to view the status of a fault incident that is being handled by the vendor's automated support system.
	Prior art issued to Rapp et al. (US Patent No. 8,065,315 discloses a search middleware may be used to receive search requests regarding a software incident associated with a software application.  The search requests may be populated with attribute values determined based on context data associated with the software application and collected in association with the software incident.  The search requests may be dispatched to a subset of a plurality of solution repositories, even if the solution repositories have different interfaces and/or search technologies.  The resulting solution documents retrieved from the solution repositories may be compiled for presentation on a solution search interface. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-25 are allowed.
The prior art of record fails to teach or fairly suggest determining incident information relating to an incident in which resources of the data storage system provider were expended on behalf of a user of the data storage cell; and  updating a performance metric associated with the user to a first value based on the incident, wherein the first value is based at least in part on a type of the incident in which the resources of the data storage system provider were expended on behalf of the user of the data storage cell., together with all other claimed elements as recited in independent claim 1 and substantially similar to independent claims 13 and 25.
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nayak et al. (US 20150378985) METHOD AND SYSTEM FOR PROVIDING SEMANTICS BASED TECHNICAL SUPPORT


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        July 27, 2022